Citation Nr: 1614562	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-26 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  On a July 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  However, in January 2010 correspondence, he withdrew his hearing request.  

In an October 2013 decision, the Board denied claims for earlier effective dates for the grants of service connection for diabetes mellitus, hypertension, special monthly compensation, and peripheral neuropathy of the lower extremities, and remanded the claim for an initial compensable disability rating for hypertension.


FINDING OF FACT

Since the December 12, 2006, effective date of service connection, although the Veteran's hypertension has required continuous medication for control, it has not been manifested by a history of diastolic pressure predominantly 100 or more, or diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.31, 4.104, Diagnostic Code 7101 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  
In this case, the Veteran's claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

The Board notes that the February 2014 supplemental statement of the case phrased the issue on appeal as entitlement to an earlier effective date for the grant of service connection for hypertension.  However, the reasons and bases section addresses the issue of entitlement to an initial compensable disability rating for hypertension, and the Veteran's representative presented argument on the evaluation of the Veteran's hypertension.  Thus, the Board finds that a remand to issue another supplemental statement of the case to clarify what is readily apparent and acknowledged by the Veteran's representative is not warranted as such would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in May 2008 to ascertain the nature and etiology of his hypertension.  VA provided the Veteran with an examination in December 2013 to ascertain the severity of his hypertension.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

In a January 2016 statement, the Veteran's representative argued that the November 2013 VA examination was stale and requested a new examination.  However, the representative did not assert that the Veteran's hypertension has worsened since the examination and the Veteran himself has not made such an assertion.  Moreover, a January 2014 VA treatment note reflects that the Veteran's blood pressure readings have remained essentially the same since prior to the examination.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

In every instance where the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015). 

Since the December 12, 2006, effective date of service connection, the Veteran's hypertension has been rated at 0 percent under Diagnostic Code 7101, 38 C.F.R. § 4.104 (2015).  

Under Diagnostic Code 7101, a 10 percent rating is warranted where diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or where an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A higher 20 percent rating may be assigned if diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  Diastolic pressure predominantly 120 or more is rated at 40 percent, and a maximum 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2015).  

After a careful review of the record, the Board finds that an initial compensable disability rating is not warranted for the Veteran's hypertension.  

Private medical records from 1995 to 1997 show blood pressure readings of 150/98, 130/90, 142/84, 152/82, 172/102, 172/96, 132/84, 148/92, and 128/94.  Thus, of the nine readings, there were only two readings where diastolic pressure was 100 or more or systolic pressure was 160 or more.  

An August 2007 VA treatment note reflects that the Veteran's home blood pressure readings have been around 130/80.  

A May 2008 VA examination report reflects a history of hypertension since 1997 and that the Veteran was taking medication for control.  Examination revealed blood pressure readings of 127/76, 128/78, and 124/80.  

A June 2008 VA examination report reflects a blood pressure reading of 165/95.  

A July 2009 VA treatment note reflects that the Veteran's home blood pressure readings have been below 130/80.  Examination revealed a reading of 140/94.

A March 2013 VA treatment note reflects that the Veteran's home blood pressure readings have been below 145/90.  Examination revealed a reading of 146/80.

At a November 2013 VA examination, the Veteran reported that his blood pressure readings have been running below 150/ 80.  Examination revealed blood pressure readings of 165/95, 160/80, and 158/82.  The examiner cited the Veteran's blood pressure readings from VA medical records from 2001 to 2013.  Of the 99 readings, 14 showed a systolic pressure of 160 or more and 4 showed a diastolic pressure of 100 or more, 3 of which coincided with a systolic pressure of 160 or more.  Thus, there were only 15 readings where diastolic pressure was 100 or more or systolic pressure was 160 or more.  The examiner indicated that the Veteran does not have a history of diastolic blood pressure predominantly 100 or more.  The examiner also indicated that the objective evidence shows that the Veteran's systolic pressure is predominantly below 160 and diastolic pressure is predominantly below 100.  

In a December 2013 addendum, another VA examiner reviewed the Veteran's claims file and stated that his hypertension does not preclude sedentary or light duty employment as his blood pressure is controlled.  The examiner commented that hypertension in itself generally has no symptoms.

A January 2014 VA treatment note reflects that the Veteran's home blood pressure readings have been below 160/90.  Examination revealed a reading of 158/79.

Given the above, the Board finds that, since the December 12, 2006, effective date of service connection, although the Veteran's hypertension has required continuous medication for control, it has not been manifested by a history of diastolic pressure predominantly 100 or more.  His hypertension has also not been manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  Thus, a compensable disability rating is not warranted under Diagnostic Code 7101.  

The Board acknowledges that the Veteran's systolic pressure was 160 or more at the June 2008 examination and on two of the three readings at the November 2013 examination.  However, a review of all the readings of record shows that the Veteran's systolic pressure has been predominantly below 160.  Even the Veteran's reported readings taken at home have consistently been reflective of systolic pressure predominantly below 160.  Thus, the Board reiterates that the Veteran's hypertension has not been manifested by systolic pressure predominantly 160 or more to warrant a compensable disability rating under Diagnostic Code 7101.  

In conclusion, an initial compensable disability rating for hypertension is not warranted at any time during the rating period.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the Veteran's hypertension, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's hypertension, which are elevated systolic and diastolic pressures.  Moreover, the Veteran has been granted a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16(a), further indicating that he has been adequately rated under the regular schedular standards.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.





ORDER

An initial compensable disability rating for hypertension is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


